17-10466-scc        Doc 1151         Filed 06/27/19 Entered 06/27/19 11:01:34                     Main Document
                                                   Pg 1 of 7


          UNITED STATES BANKRUPTCY COURT

          SOUTHERN DISTRICT OF NEW YORK

                                       )
     In re:                            )                                Chapter 11
                                       )
     RUNWAY LIQUIDATION HOLDINGS, LLC, )                                Case No. 17-10466 (SCC)
     et al.,1                          )
                                       )
                         Debtors.      )                                (Jointly Administered)
                                       )

               STIPULATION AND AGREED ORDER RESOLVING PLAN
          ADMINISTRATOR’S EIGHTEENTH OMNIBUS (NON-SUBSTANTIVE)
            OBJECTION TO CERTAIN CLAIMS (AMENDED, LATE FILED, NO
           LIABILITY, REDUCE, RECLASSIFY AND RECLASSIFY/REDUCE AS
        IT RELATES TO TB MALL AT UTC LLC (CLAIM NO. 278), SHORT HILLS
       ASSOCIATES LLC (CLAIM NO. 1122), AND TRG IMP LLC (CLAIM NO. 1128)

          This stipulation (the “Stipulation”) is made between David MacGreevey, in his capacity as

 plan administrator (the “Plan Administrator”) acting on behalf of Runway Liquidation Holdings,

 LLC, and its affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors” and

 before the Effective Date of the Plan, the “Debtors”), TB Mall at UTC LLC (“TB Mall”), Short Hills

 Associates, LLC (“Short Hills”), and TRG IMP LLC (“TRG,” and together with, TB Mall, Short

 Hills, and the Plan Administrator, collectively, the “Parties”), by and through the undersigned counsel.

 TB Mall, Short Hills and TRG are all Delaware limited liability companies.

                                                    RECITALS

          WHEREAS, on February 28, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code.




 1
  The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, include: Runway Liquidation Holdings, LLC (6857); Runway Liquidation, LLC (5942);
 Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC (9200); and MMH Liquidation,
 LLC (3854).


 DOCS_SF:100951.2 08467/001
17-10466-scc        Doc 1151         Filed 06/27/19 Entered 06/27/19 11:01:34        Main Document
                                                   Pg 2 of 7


          WHEREAS, on July 26, 2017, the Court entered its Findings of Fact, Conclusions of Law,

 and Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

 Holdings, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.

 591] confirming the chapter 11 plan annexed thereto (the “Plan”).

          WHEREAS, on July 31, 2017, the Effective Date of the Plan occurred. See Notice of (I) Entry

 of Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

 Holdings, LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and (II)

 Occurrence of Effective Date [Docket No. 601]. Pursuant to the Plan, the Plan Administrator was

 appointed on the Effective Date “to implement the Plan and to make distributions thereunder and

 wind down the businesses and affairs of the Debtors and Post-Effective Date Debtors.” Plan at Article

 IV.E. This includes the authority “to File, withdraw, or litigate to judgment objections to Claims or

 Interests.” Id. at Article VII.B.

          WHEREAS, on September 28, 2017, the Court entered the Objection Procedures Order.

          WHEREAS, on April 24, 2017, TB Mall filed a proof of claim identified as claim number

 278 (“Claim 278”) on the official claims register (the “Claims Register”), asserting an administrative

 priority claim in the amount of $0.00 on account of the Debtors’ use of the leased premises at The

 Mall at University Town Center.

          WHEREAS, on September 13, 2017, Short Hills filed a proof of claim identified as claim

 number 1122 (“Claim 1122”) on the Claims Register, asserting an administrative priority claim in the

 amount of $59,951.00 on account of the Debtors’ use of the leased premises at The Mall at Short

 Hills.




                                                    2
 DOCS_SF:100951.2 08467/001
17-10466-scc        Doc 1151     Filed 06/27/19 Entered 06/27/19 11:01:34           Main Document
                                               Pg 3 of 7


          WHEREAS, on September 13, 2017, TRG filed a proof of claim identified as claim number

 1128 (“Claim 1128”) on the Claims Register, asserting an administrative priority claim in the amount

 of $47,063.07 on account of the Debtors’ use of the leased premises at International Market Place.

          WHEREAS, on April 23, 2018, the Plan Administrator filed the Plan Administrator’s

 Eighteenth Omnibus (Non-Substantive) Objection to Certain Claims (Duplicate, Late Filed,

 Amended and Reduce) [Docket No. 983]. The Plan Administrator objected to: (i) Claim 278 on

 the basis that the Debtors have no record of any liability owing to TB Mall on its books and

 records; (ii) Claim 1122 on the basis that the Debtors have no record of any liability owing to Short

 Hills on its books and records; and (iii) Claim 1128 on the basis that the amount of Claim 1128

 allegedly owed to TRG does not agree with the amounts referenced in the Debtors’ books and

 records.

          WHEREAS, the Plan Administrator, TB Mall, Short Hills and TRG have each agreed to

 resolve the Eighteenth Omnibus Objection and otherwise resolve all disputes regarding Claim 278,

 Claim 1122 and Claim 1128 on the terms and conditions set forth in this Stipulation.

                                            STIPULATION

          NOW, THEREFORE, in consideration of the foregoing, the Parties hereby agree and

 stipulate as follows:

          1.       The foregoing recitals are hereby fully incorporated into and made an express part

 of this Stipulation.

          2.       This Stipulation is made expressly contingent upon approval of, and entry by, the

 Bankruptcy Court (the date of such entry being referred to herein as the “Stipulation Effective

 Date”) and, should the Stipulation not be approved and entered, the Parties will be deemed to have

 returned to their respective positions immediately prior to the execution of this Stipulation with all

 rights and privileges reserved.

                                                   3
 DOCS_SF:100951.2 08467/001
17-10466-scc        Doc 1151      Filed 06/27/19 Entered 06/27/19 11:01:34             Main Document
                                                Pg 4 of 7


          3.       The Parties agree that Claim 278 shall be disallowed and expunged from the Claims

 Register.

          4.       The Parties agree that in connection with Claim 1122, Short Hills owes the Debtor

 $16,088.48 on account of tax overpayments and other credits (the “Overpayment”).

          5.       The Parties agree that the March amounts claimed under Claim 1122 in the

 aggregate amount of $78,874.95 have been paid and satisfied in full.

          6.       The Parties further agree that Claim 1122 shall be shall be disallowed and expunged

 from the Claims Register.

          7.       The Parties agree that Claim 1128 shall be allowed as an administrative priority

 claim in the amount of $6,039.63 (the “Administrative Amount”), and a non-priority general

 unsecured claim in the amount of $4,957.24 (the “GUC Amount”), for a total claim of $10,996.87.

          8.       Short Hills shall pay the Overpayment to the estate within fourteen (14) days of the

 Stipulation Effective Date.

          9.       The Administrative Amount shall be paid within twenty-one (21) days of the

 Stipulation Effective Date.

          10.      The GUC Amount shall be paid in accordance with the Plan.

          11.      This Stipulation shall be binding upon, and shall inure to the benefit of each of, the

 Plan Administrator, the Post-Effective Date Debtors, TB Mall, Short Hills, and TRG, and each of

 their respective agents, employees, representatives, assigns, successors in interest, and attorneys,

 and shall be binding and effective.

          12.      The TB Mall, Short Hills, and TRG each represent that it has not transferred any

 claim (or any portion thereof) that is the subject of this Stipulation.




                                                     4
 DOCS_SF:100951.2 08467/001
17-10466-scc        Doc 1151     Filed 06/27/19 Entered 06/27/19 11:01:34            Main Document
                                               Pg 5 of 7


          13.      Each of the Parties shall be responsible for its respective costs and expenses

 (including, without limitation, attorneys’ fees and expenses) incurred by it in negotiating, drafting,

 and executing this Stipulation and shall not be responsible for the payment of any such fees or

 expenses incurred by any other party hereto.

          14.      This Stipulation constitutes the entire agreement between the Parties and may not

 be amended or modified in any manner except by a writing signed by both of the Parties or their

 counsel and approved by the Bankruptcy Court.

          15.      This Stipulation shall be governed by and construed in accordance with the laws of

 the State of New York without regard to any law concerning the conflicts of laws.

          16.      Each Party and signatory to this Stipulation represents and warrants to each other

 Party that such Party or signatory has full power, authority, and legal right and has obtained all

 approvals and consents necessary to execute, deliver, and perform all actions required under this

 Stipulation and, where applicable, has obtained all authority, approvals, and consents necessary to

 act on behalf of another Party to execute, deliver, and perform all actions required under this

 Stipulation.

          17.      The Bankruptcy Court shall retain exclusive jurisdiction to hear and finally

 determine all disputes arising from or related to this Stipulation, including the performance of the

 Parties’ obligations hereunder and the interpretation of this Stipulation. The Parties each consent

 to the Bankruptcy Court hearing and finally determining all such disputes. Further, the Parties

 each agree to waive trial by jury in an action, proceeding, or counterclaim brought by or on behalf

 of the Parties hereto with respect to any such dispute.




                                                   5
 DOCS_SF:100951.2 08467/001
17-10466-scc        Doc 1151   Filed 06/27/19 Entered 06/27/19 11:01:34          Main Document
                                             Pg 6 of 7




    Dated:     New York, New York           PACHULSKI STANG ZIEHL & JONES LLP
               ____ ,2019


                                            Robert J. Feinstein, Esq.
                                            Bradford J. Sandler, Esq.
                                            Beth E. Levine, Esq.
                                            780 Third Avenue, 34th Floor
                                            New York, New York 10017
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777
                                            Counsel to the Plan Administrator

   Dated:      Bloomfield Hills, Michigan   TB MALL AT UTC LLC
                  & - 2.� , 2019            SHORT HILLS ASSOCIATES LLC
                                            TRGIMP LLC



                                            Andrew S. Conway, Esq.
                                            The Taubman Co., LLC
                                            200 East Long Lake Road, Suite 300
                                            Bloomfield Hills, MI 48304
                                            Telephone: (248) 258-7427

                                            Counsel to TB Mall at UTC LLC, Short Hills
                                            Associates LLC and TRG IMP LLC




                                                 6
  DOCS_SF:100951.2 08467/001
17-10466-scc        Doc 1151   Filed 06/27/19 Entered 06/27/19 11:01:34   Main Document
                                             Pg 7 of 7


 SO ORDERED:
 _______________, 2019



 HONORABLE SHELLEY C. CHAPMAN
 UNITED STATES BANKRUPTCY JUDGE




                                              7
 DOCS_SF:100951.2 08467/001
